DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1, 3-5) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by DeBono (6820918).
Regarding claim 1:DeBono discloses an automatic lift car door (vertical lift door) as depicted (in figure 1A of DeBono and see associated descriptions for details) with remote control (col. 2, lines 14-19 of DeBono). Thus, DeBono disclosed a remote control for an automatic lift car door.
Regarding claim 3: DeBono shows the mechanical linkages or alternate wordings as recited in the claim. Thus, various vision of the component for the same function is considered inherent or inherent obvious.
Regarding claim 4: DeBono discloses a key operation function for the electrical locking mechanism (latch and/or unlatch) in (col. 4, line 64 to col. 5, line 4 of DeBono).
Regarding claim 5: DeBono discloses the key operation/manual assist lock/unlock latching in (col. 5, lines 44-50 of DeBono).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (2) is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBono (6820918) in view of Engler et al (9266413).
The reasons for DeBono are stated above. However, DeBono is silent on the canopy/dome door for a car. Engler et al is relied upon for canopy/dome door of the car (see figure 1 of Engler et al and associated descriptions for details). Thus, a merely a substitution of component and desire attribute as taught by Engler et al. It would have been obvious to artisan in the art at the time of the invention was made to substitution one type of door to another. The rational as follows: artisan in art would have been motivated to provide wide view openness as suggested in col. 2, lines 49-53 of Engler et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gong et al (10137765), Greenbank (7770960), Greene et al (9045025) and Valois (7134709) are cited for automatic vertical door control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. WONG/Primary Examiner, Art Unit 2689